Title: Georges Grand to the American Commissioners, 27 February 1777
From: Grand, Isaac-Jean-Georges-Jonas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Messieurs
Amsterdam le 27 Fevrier 1777
J’arrivai avant hier soir en bonne santé, avec mon Compagnon de Voyage, malgré les mauvais chemins et la difficulté des passages. Nous avons commençé à visiter les Chantiers, et nous allons tout de suite, entrer en conférences avec les meilleurs Constructeurs, pour traitter et faire metre la main à l’ouvrage; il ne manque ni de matériaux ni de bons ouvriers; M.B. parait tres content de la facon de travailler qu’il trouve bien supêrieure à celle de Françe.
La nouvelle de l’arrivée de Votre Capitaine, au Port Louis, avec 5 Prises dont un Paketboat de Lisbonne, fait icy beaucoup de bruit; si vous etes dans le cas d’envoyer icy par Vaisseaux Français, ou autres, les Cargaisons que Vous ne pourrés pas vendre en Françe, Vous pouvés compter que ma Maison, en tirera tout le parti possible, et Vous en rendra bon Compte.
J’ay mis ordre que Vous recevrés un Exemplaire de la Gazette de Leyden, à l’addresse de mon frere; et il importe à vos Interets que Vous m’envoyés toutes les bonnes nouvelles que Vous recevrês pour les faire insêrer dans nos Papiers Hollandais et Français, pour soutenir Votre Credit, et entretenir les bonnes dispositions des esprits dans ce Paÿs, que je trouve plus favorables à Votre cause que cy devant, ce qui me fait le plus grand plaisir.
Il est fort à souhaiter que le célèbre et respectable Docteur, se détermine à venir le mois prochain, réchauffer par sa présence, et animer l’Interet que l’on prend à Vos affaires; je suis persuadé qu’il reussira à tous égards, et qu’il pourra trouver un moment favorable pour lever de l’argent chez nos Capitalistes à des conditions raisonnables.
Le General Yorck vient de présenter un Mêmoire, dont je tacherai de Vous envoyer la Copie, il est si violent qu’il à aigri les Esprits et j’espêre qu’on luy répondra avec la fermeté convenable; d’ailleurs on m’assure que l’on armera de nouveaux Vaisseaux de Guerre et que la résolution sera prise la semaine prochaine de faire respecter notre Pavillon sans s’embarrasser des menaçes Britanniques. J’ay l’honneur d’etre avec le dévouement le plus sincêre et le plus respectueux Messieurs Votre tres humble et tres obeissant serviteur
Grand

Je vous prie de m’informer de ce que vous aurés fait avec les fermiers Generaux, pour que j’ecrive en conséquense.

 
Addressed: To / The Honbles Benjamin Francklin / & Silas Deane / Paris.
Notation: Sir George Grand Amsterdam 27 Febry. 1777
